Citation Nr: 1134024	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-34 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and schizophrenia.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from February 1985 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in April 2007 and August 2008, by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The evidence of record does not include a current diagnosis of posttraumatic stress disorder related to the Veteran's military service.

2.  The Veteran's current schizophrenia clearly and unmistakably pre-existed his active duty service.

3.  The evidence of record clearly and unmistakably demonstrates that the Veteran's current schizophrenia was not aggravated beyond its natural course by his active duty service.


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  An acquired psychiatric disorder, to include schizophrenia, was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, and prior to the initial adjudication of the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD), the RO's letters, dated in October 2006 and May 2007, respectively, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Additionally, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment and personnel records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was provided a VA examination in August 2010.  The VA examiner thoroughly reviewed the relevant evidence of record, adequately described the Veteran's psychiatric condition, and addressed the salient etiological question presented by the Veteran's claim.  As such, the Board finds that the Veteran has been provided an adequate examination for the purpose of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Although VA treatment records were associated with the Veteran's claims file subsequent to the August 2010 VA examination, the Board finds that these records did not concern whether a current psychiatric disorder pre-existed the Veteran's active duty service and was aggravated therein.  These records documented recent, ongoing psychiatric treatment.  As such, the Board finds that their association with the claims file did not degrade the adequacy of the August 2010 VA examination.  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty service from February 1985 to March 1993.  In October 2006, the Veteran submitted a claim of entitlement to an acquired psychiatric disorder, to include schizophrenia.  After this claim was denied in an April 2007 rating decision, the Veteran perfected an appeal.  During the pendency of this appeal, the Veteran submitted a claim of entitlement to service connection for PTSD, which was denied in an August 2008 rating decision.  Thereafter, the Veteran perfected an appeal of this claim.  

In July 2010, the Board re-captioned the claims as seen on the title page above, and remanded the issue for further development.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Specifically, the Board directed the RO to request the Veteran to submit relevant evidence that had not already been associated with his claims file.  The Board also found that an April 2007 VA examination was inadequate for purposes of determining service connection and, thus, that a remand was warranted in order to satisfy VA's duty to assist.  See Barr, 21 Vet. App. at 311.  With respect to the examination, the Board requested that the examiner opine as to whether any current psychiatric disorder pre-existed the Veteran's active duty service and, if so, whether it was permanently aggravated beyond its natural course therein.  

Later in July 2010, the RO sent the Veteran a letter requesting that he submit or identify any additional relevant in support of his service connection claim.  Additionally, in August 2010, the Veteran was scheduled for and underwent an adequate VA examination.  As such, the Board finds that the RO substantially complied with the July 2010 directives and, thus, a remand for corrective actions is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  The denial of the Veteran's claim was continued in a June 2011 supplemental statement of the case.  The RO then remitted the claim to the Board for further appellate review.

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

I. PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).

However, if the record indicates that a veteran did not engage in combat, his or her alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory amendment of "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163.

In addition to demonstrating the existence of a stressor, the facts must also establish that the alleged stressful event was sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. App. 91, 98-99 (1993).  Further, the sufficiency of the stressor is a medical determination and, therefore, adjudicators may not render a determination on this point in the absence of independent medical evidence.  West v. Brown, 7 Vet. App. 70 (1994).  

Effective July 13, 2010, the criteria for verifying inservice stressors were amended.  The amendment states that, if (1) the Veteran's claimed stressor is related to his/her fear of hostile military or terrorist activity; (2) the Veteran response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and relates the claimed stressor to the Veteran's symptoms; and (4) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, then the Veteran's lay statements alone may establish the occurrence of the claimed inservice stressor unless there is clear and convincing evidence to the contrary.  38 C.F.R. § 3.304 (f)(3).

"Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.  Id.  Examples include actual or potential improvised explosive device; vehicle-embedded explosive device; incoming artillery, rocket or mortar fire; grenade; small-arms fire, including suspected sniper fire; or an attack upon friendly military aircraft.  Id.

The Veteran's service treatment records did not include complaints of or treatment for PTSD or symptoms thereof.

In April 2007, the Veteran submitted a claim of entitlement to service connection for PTSD.  Therein, he asserted that he incurred PTSD due to his service in the Gulf War.  During the course of this appeal, the RO requested that the Veteran provide specific descriptions of his claimed inservice stressors.  

In June 2007, the Veteran claimed that he was deployed to Riyadh, Saudi Arabia, for 3 to 6 months, and was stationed at a checkpoint guarding a Patriot missile site.  He claimed that day laborers would enter the compound in order perform certain tasks, such as waste removal, and that he attempted to talk to these laborers, but that they were only able to speak Arabic.  He claimed that the laborers "would always look at me with those eye's [sic] that if eye's [sic] could kill I would be dead."  He also said that these laborers would respond to him, but that the "sound of the words to me directed by them at me were anything but kind."  He claimed that they laughed at him, and that he did not trust them.

In an October 2007 statement in support of his claim, the Veteran provided a description about attending a house party while stationed at Fort Lewis, Washington.  He also repeated his assertion that he was deployed to Riyadh, Saudi Arabia, to guard a Patriot missile site.  While stationed at a checkpoint, the Veteran claimed that he examined day laborers and their vehicles for explosive devices and other means of harming service members and/or causing destruction.  He also stated that the day laborers, speaking in English, threatened to kill him.

In his February 2009 substantive appeal, the Veteran reiterated that he was deployed to Riyadh, Saudi Arabia, for 3 to 6 months, and was stationed at a missile site.  He claimed that this deployment occurred sometime in 1992 or 1993.  The Veteran then asserted that day laborers spoke to him in English and told him that one day he would be found dead, and that it did not matter who he told because no one would believe him.

Preliminarily, the Veteran did not claim nor does the evidence support a finding that he participated in combat during his active duty service.  Consequently, his assertions of inservice stressors are not sufficient to establish their occurrence.  Rather, an inservice stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen, 10 Vet. App. at 134; Doran, 6 Vet. App. at 288-289.

Although the Veteran's alleged stressors concerning Riyadh, Saudi Arabia, would qualify as "fear of hostile military or terrorist activity" and, thus, be reviewed pursuant to the revised regulation, the Board finds that this stressor is not consistent with the places and circumstances of the Veteran's military service.  38 C.F.R. § 3.304 (f)(3).  Despite the his contentions that he was deployed to Riyadh, Saudi Arabia, his personnel records demonstrate that all of his active duty service occurred in Germany or within the United States.  

In August 2008, the Veteran described another alleged stressor.  Specifically, he claimed that his mental condition was "triggered" by learning that a fellow service member with whom he socialized was homosexual.  The Board also finds that this alleged stressor does not qualify as fear of hostile military or terrorist activity.  Therefore, independent verification of his claimed stressors is required.  Id.

In August 2008, the RO issued a memorandum wherein it determined that, given the substance of the Veteran's alleged stressors, the United States Joint Services Records Research Center would have been unable to verify the Veteran's claimed stressors and, thus, no request for verification was submitted.  Given the anecdotal nature of the Veteran's asserted stressors regarding his discovery of that a fellow service member was homosexual and his personnel records showing that he did not serve in Saudi Arabia, as his service records demonstrate that his only overseas service was in Germany, the Board concludes that any attempt to verify such stressors would be futile and, thus, not required in order to satisfy VA's duty to assist.  See Cohen, 10 Vet. App. at 134 ("Anecdotal incidents, although they may be true, are not researchable.  In order to be researched, incidents must be reported and documented."); see also M21- 1MR, Part IV.ii.1.D.15.a (attempt at corroboration not required where stressors are not capable of being documented), and 14.d. (noting that veterans must provide, at a minimum, a stressor that can be documented).

Additionally, the evidence of record includes a single diagnosis of PTSD from a private psychiatric examination in September 2003, which was not based on an incident during the Veteran's military service.  During the examination, the Veteran stated that he served on active duty for eight years, from 1985 to 1993.  The Veteran did not complain of or refer to any stressful incidents during his active service, including his alleged interactions with day laborers in Riyadh, Saudi Arabia, or discovering that a fellow service member was homosexual.  The only stressful event reported to the examiner, and upon which the diagnosis was based, was when the Veteran was physically assaulted and beaten by a co-worker in 1995, two years after his active duty discharge.

Further, as a result of the August 2010 VA examination, the examiner specifically opined that the Veteran did not currently have PTSD.  The examiner found that the Veteran did not meet the requisite PTSD diagnostic criterion.  38 C.F.R. § 4.125(a).  

As noted above, the Veteran filed a claim for entitlement to service connection for PTSD in 2007.  Accordingly, the Veteran does not currently have PTSD.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim.").  With no evidence of a current disability, service connection for PTSD is not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against service connection for PTSD.  38 U.S.C.A. § 5107(b).

II.  An Acquired Psychiatric Disorder, to include Schizophrenia

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  The Veteran's December 1984 pre-enlistment examination does not show a diagnosis of a psychiatric disorder or symptoms thereof.  See 38 C.F.R. § 3.304(b) (noting that only where a condition is recorded in an examination report is it presumed to pre-exist service).  Accordingly, the Veteran is presumed sound upon entrance.

Rebutting the presumption of soundness requires a two-part analysis.  VA must demonstrate by clear and unmistakable evidence that a psychiatric disorder pre-existed military service and must demonstrate by clear and unmistakable evidence that a pre-existing psychiatric disorder was not aggravated by military service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  A veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  

According to a private hospital admission form, the Veteran, at the age of 17, began exhibiting symptoms of a psychiatric disorder subsequent to flying to Lubbock, Texas, to meet his estranged father sometime in the spring of 1980.  The Veteran's father failed to pick him up from the airport, and the Veteran was forced to live with his uncle for approximately 6 weeks.  While in Lubbock, Texas, the Veteran started behaving peculiarly enough that his uncle sought out a psychiatrist.  Upon his return home, the Veteran's mother noticed a changed in his behavior.  She said that he no longer wanted to work, preferring to stay in bed.  The Veteran complained of headaches and that his legs hurt.  He lost his appetite, resulting in weight loss.  He acted "drugged," and began hallucinating, laughing, and making strange comments.  The Veteran's family did not want to hospitalize him and, thus, did not seek treatment for these symptoms for several months.  Upon admission to a Rusk State Mental Hospital in October 1980, the assessment was that the Veteran experienced an acute onset of psychotic symptoms, which was followed by compulsive, ritualistic behavior.  The Veteran was preoccupied with his thoughts, and had difficulty with concentration and his memory.  The diagnoses were schizophrenia, disorganized, and obsessive compulsive disorder.  The Veteran remained hospitalized for 3 months before being discharged.

In August 2010, the Veteran underwent a VA examination to ascertain the presence of a psychiatric disorder and, if any present, whether each pre-existed his active duty service and was aggravated therein.  After a longitudinal review of the Veteran's claim file and a thorough clinical evaluation, the examiner rendered a diagnosis of schizophrenia, paranoid type.  The examiner then opined that the Veteran's schizophrenia pre-existed his active duty service.

Throughout the pendency of this appeal, the Veteran consistently asserted that his current psychiatric problems began prior to his active duty service.  In a statement dated in March 2008, the Veteran stated that he became ill as early as 1970, but that it was not until 1980 that he exhibited symptoms serious enough to be hospitalized.  He acknowledged being hospitalized from October 1980 until the middle of January 1981.  Based on the above, the Board finds that there is clear and unmistakable evidence that the Veteran's schizophrenia pre-existed his active duty service.  

On several occasions during the pendency of this appeal, the Veteran asserted that his mother withheld his medication and prevented him from receiving psychotherapy subsequent to his discharge from Rusk State Mental Hospital.  He asserted that his mother felt as though he was better and, thus, did not require additional treatment.  He stated that he then enlisted in the military and, because of his enlistment, was further deprived of needed medication and psychotherapy.  According to the Veteran, this "deprivation" aggravated his schizophrenia.

As discussed above, the Veteran service treatment records do not demonstrate complaints or symptoms of a psychiatric disorder, to include schizophrenia.  Upon entry into active duty service, the Veteran was deemed psychiatrically normal pursuant to a December 1984 clinical examination.  In a contemporaneous report of medical history, he denied then experiencing or ever experiencing frequent trouble sleeping; depression or excessive worry; loss of memory or amnesia; and nervous trouble of any sort.  In March 1993, the Veteran waived his right to undergo a separation examination.

In an October 2007 statement, the Veteran claimed that he enlisted in 1985, at which time he felt the same way he did from 1980 through 1984.  He described those feelings as "odd, flakey, zombie-like, kinda always floating sensation, laughing inwardly and literally outwardly at everything[,] and all while believing it was normal and that everyone else went through the same stuff."  He then stated that he started having "crazy" nightmares and started hearing voices sometime in 1987.

In February 2010, the Veteran submitted a statement wherein he chronicled the claimed aggravation of his schizophrenia as a result of his active duty service.  The Veteran asserted that, from 1963 to 1987, he experienced "visions," seeing a "glowing white ball," and hearing whispering.  From 1987 to 1990, the Veteran stated that he experienced an increase in the frequency of his visions and hearing whispering, which further increased from 1990 to 1999.  From 1999 to 2001, he characterized the increase in frequency of his visions and hearing whispering as "overwhelming."  After a single day of "recovery" in July 2001, the Veteran reported ongoing visions, hearing whispering, and having nightmares to the present.  He concluded his statement by contending that because he did not receive medications or psychotherapy during his active duty service, his schizophrenia was aggravated.

In February 2010, the Veteran testified at a Board hearing, wherein he reiterated the claimed chronology of the severity of his schizophrenia symptoms.  The Veteran testified that his mother did not allow him to take medication or undergo psychotherapy following his discharge from Rusk State Mental Hospital despite the fact that he continued to experience symptoms.  From the time of this hospital discharge until he enlisted in the military, the Veteran testified that he experienced occasional blackouts, slept a lot, was "zombie-like," heard whispering, and saw visions.  During boot camp, the Veteran recalled hearing whispering, which continued into Advanced Infantry Training.  Thereafter, the Veteran stated that he experienced an increase in the whispering and an onset of nightmares.  Following his 1993 service discharge, the Veteran stated that he did not seek out treatment until 2001.  From 1993 to 2001, the Veteran testified that he helped his sister with her child for a couple of years, secured a job from 1994 to 1996, and secured another job from 1996 to 2001.  In 2001, the Veteran said he was attempting to secure education assistance from a veterans service organization when a psychiatric examination was offered to him.

During the August 2010 VA examination, the examiner addressed the issue of whether the Veteran's pre-existing schizophrenia was aggravated by his active duty service.  The examiner opined as follows:

With respect to other mental health disorders, we note that the Veteran was diagnosed with schizophrenia prior to getting into the service.  This was at Rusk State in 1980.  He was diagnosed with schizophrenia, disorganized type, and he was also diagnosed with that same diagnosis in 1981.  During his period of service, he has no diagnosis and no treatment.  After the service, he appears to have periods of up and down functioning with respect to his schizophrenia, and finally received effective outpatient treatment in 2004, and with that is having very little of the hallucinations that are at the core [of] his schizophrenia.

It is the opinion then of this examiner's [sic], that the Veteran's mental health disorder, namely schizophrenia, pre-existed his being in the service.  It was not aggravated during the service.  [The Veteran's schizophrenia] has been somewhat up and down since his release from service in 1993.  Currently his schizophrenia is well controlled, enabling the Veteran to carry out the reasonably sophisticated work activities of managing some apartments that he inherited from this mother.  We would note also that his social activities are moderately limited, and have been that way since before the service.  Since his teen years he does not get emotionally close to people and generally avoids interacting with people in anything other than a cursory way.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (emphasis added).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

The Veteran contended that he experienced an increase in the frequency and severity of the symptoms associated with his schizophrenia during his active duty service.  Despite the fact that the Veteran did not complain of or receive treatment for schizophrenia or symptoms thereof during his active duty service, the Board finds that the Veteran's statements are competent and credible evidence as to the increased frequency of observable symptoms, such as visions, hearing whispering, and having nightmares.  Layno, 6 Vet. App. at 469-70; Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006)(holding that VA may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

However, to the extent that the Veteran asserts that his pre-existing schizophrenia was aggravated by his active duty service, the Board finds that as a layman his statements are not competent evidence of aggravation of a disorder beyond its natural course.  38 U.S.C.A. § 1153; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence of record did not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions regarding aggravation of a disorder beyond its natural progression.  Id.; Jandreau, 492 F.3d at 1377.  Consequently, lay assertions of aggravation cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

There was no competent evidence of record supporting the Veteran's contention that the increase in frequency of his symptoms represents an aggravation of his schizophrenia beyond its natural course or natural progression.  With that said, however, the evidentiary burden is on VA to show that the Veteran's pre-existing schizophrenia was not aggravated beyond its natural course by clear and unmistakable evidence.  See Cotant, 17 Vet. App. at 132.  After a thorough review of the Veteran's claims file and a clinical examination, the August 2010 VA examiner opined that the Veteran's schizophrenia was not aggravated by his active duty service.  This is the only competent opinion of record and is negative to the Veteran's claim.  Only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board has determined that pre-existed his active duty service.  Moreover, the Board also finds that the evidence of record clearly and unmistakably demonstrates that the Veteran's pre-existing schizophrenia was not aggravated beyond its natural progression by his active duty service.  As such, the Board finds that the presumption of the Veteran's sound condition upon entry has been rebutted, and entitlement to service connection for schizophrenia is not warranted.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178; Wagner, 370 F.3d at 1093.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


